Exhibit 10.4

THE INTERESTS REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE
SECURITIES LAWS. SUCH INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE
DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS
OR EXEMPTION THEREFROM AND COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON
TRANSFERABILITY SET FORTH HEREIN.

THE INTERESTS REPRESENTED BY THIS AGREEMENT ARE ALSO SUBJECT TO ADDITIONAL
RESTRICTIONS ON TRANSFER AND REPURCHASE OPTIONS SET FORTH IN THIS AGREEMENT.

AMENDMENT NO. 4 TO

THE LIMITED PARTNERSHIP AGREEMENT OF

FRANK’S INTERNATIONAL C.V.

[Capital Contribution by limited partner]

 

1



--------------------------------------------------------------------------------

THIS AGREEMENT (“AMENDMENT AGREEMENT NO. 4”) IS MADE EFFECTIVE AS

PER THE 14TH DAY OF AUGUST, 2013 (“AMENDMENT 4 DATE”)

BETWEEN:

 

(1) Frank’s International Management B.V., a private limited liability company
organized and existing under the laws of the Netherlands, having its corporate
seat in Amsterdam, The Netherlands, with address Prins Bernhardplein 200, 1097
JB Amsterdam, The Netherlands, registered with the trade register under number
50802275 (“FIM”);

 

(2) Frank’s International LP B.V., a private limited liability company organized
and existing under the laws of the Netherlands, having its corporate seat in
Amsterdam, The Netherlands, with address Prins Bernhardplein 200, 1097 JB
Amsterdam, The Netherlands, registered with the trade register under number
50802070 (“FILP”);

 

(3) Mosing Holdings, Inc., a corporation established under the laws of the state
of Delaware, United States of America, with its registered office at 10260
Westheimer Rd, Houston, Texas 77042, United States of America (“MH”),

these companies hereinafter each also referred to as a “Party” and jointly as
the “Parties”.

 

1



--------------------------------------------------------------------------------

WHEREAS:

 

(A) By agreement (the “Formation Agreement”) dated the 29th day of July, 2013
(the “Formation Date”), FIM and FILP formed and entered into a limited
partnership under the laws of the Netherlands (“commanditaire vennootschap”),
hereinafter referred to as the “C.V.”, for the purpose of participating in and
financing of other companies.

 

(B) By agreement (the “Amendment Agreement No. 1”) dated the first day of
August, 2013 (the “Amendment 1 Date”), the Parties have recorded:

 

  •  

the additional (non-cash) capital contribution by FILP;

 

  •  

the additional (non-cash) capital contribution by FIM; and

 

  •  

an update of certain provisions of the partnership agreement governing the C.V.

 

(C) By agreement (the “Amendment Agreement No. 2”) dated the 8th day of August,
2013 (the “Amendment 2 Date”), the Parties have recorded:

 

  •  

the additional (non-cash) capital contribution by FIM; and

 

  •  

an update of certain provisions of the partnership agreement governing the C.V.

 

(D) By agreement (the “Amendment Agreement No. 3”) dated the 14th day of August,
2013 (the “Amendment 3 Date”), the Parties have recorded:

 

  •  

the admission of MH as limited partner of the C.V.; and

 

  •  

an update of certain provisions of the partnership agreement governing the C.V.

 

(E) By executing this Amendment Agreement No. 4, the Parties wish to record:

 

  •  

the additional capital contribution by FILP; and

 

  •  

an update of certain provisions of the partnership agreement governing the C.V.

 

I.1 Contribution

 

I.1.1 The Parties have agreed that as of the Amendment 4 Date, FILP will make an
additional capital contribution to the C.V., of an amount of USD 299,468,341,
which represents a portion of the net proceeds from the initial public offering
of shares of common stock of its ultimate parent company, Frank’s International
N.V.

 

2



--------------------------------------------------------------------------------

A portion of the contribution by FILP to the C.V. shall be deemed to be a share
premium contribution by FILP to FIM, followed by a contribution of the same
portion by FIM to the C.V. This portion is such that FIM’s Ownership Percentage
will be 0.1%.

 

I.1.2 As per the Amendment 4 Date, the Partners will hold the interest
percentages in the C.V. as stated in Chapter II article 4.4. below.

 

I.2 Consent / Amendment partnership agreement

 

I.2.1 By signing this Amendment Agreement No. 4, the Parties confirm their prior
consent to the additional capital contribution by FILP to the C.V.

 

I.2.2 FIM, FILP and MH hereby confirm for the avoidance of doubt that they
continue the C.V. and wish to update the partnership agreement governing the
C.V., as provided in this Amendment Agreement No. 4.

 

II. Updated and restated complete text of the partnership agreement

The provisions of the Amendment Agreement No. 3 are hereby modified in order to
update the partnership agreement to reflect the changes as of the Amendment 4
Date.

The complete text of the terms and conditions of their relationship as partners
of the C.V. as modified in connection with the above, now reads as follows.

 

1. Definitions

In this Agreement and the recitals hereto the following expressions shall have
the meaning set opposite them:

 

“C.V.”:    Frank’s International C.V., a limited partnership established under
Dutch law as described in Article 2 of this Agreement; “FINV”    Frank’s
International N.V., a limited liability company organized and existing under the
laws of the Netherlands, having its corporate seat in Amsterdam, The
Netherlands,

 

3



--------------------------------------------------------------------------------

   with address Prins Bernhardplein 200, 1097 JB Amsterdam, The Netherlands,
registered with the trade register under number 34241787; “FINV A Shares”:   
Shares of Series A preferred stock in the capital of FINV; “FINV Common Shares”:
   Shares of Common stock in the capital of FINV; “Formation Date”:    July 29,
2013; “General Partner”:   

•      FIM;

  

•      or any replacement general partner admitted after the date hereof;

“Limited Partner(s)”:   

•      FILP;

  

•      MH; and

  

•      any limited partner admitted after the date hereof, or in singular any
one of them;

“Lower-tier Partners”:    has the meaning ascribed to it in Article 12.4.
“Managing Partner”:    the General Partner entrusted with the management of the
C.V.; “Partners”:    the General Partner and the Limited Partner(s), or in
singular any one of them; “Percentage Interest”    has the meaning ascribed to
it in Article 4.3; “Remaining Partners”:    has the meaning ascribed to it in
Article 8.2; “Resigning Partner”:    has the meaning ascribed to it in Article
8.2; “Upper-tier Partner”:    has the meaning ascribed to it in Article 12.1.

 

2. Establishment of limited partnership

 

2.1 FIM, as General Partner, and FILP, as Limited Partner, have established the
C.V. with effect as from the Formation Date. As from the Amendment 3 Date, MH
has been admitted as Limited Partner.

 

2.2 The C.V.’s name is Frank’s International C.V. It has its partnership’s seat
in Amsterdam, and its registered office at the principal offices of the Managing
Partner.

 

2.3 The objects for which the C.V. is established are to engage in any lawful
act or activity for which a limited partnership may be organized under
applicable law. The C.V. may engage in any and all activities necessary,
desirable or incidental to the accomplishment of the foregoing, including:

 

  a. to incorporate, participate in, conduct the management of and take any
other financial interest in other companies and enterprises;

 

4



--------------------------------------------------------------------------------

  b. to render administrative, technical, financial, economic or managerial
services to other companies, persons or enterprises;

 

  c. to acquire, dispose of, manage and exploit real and personal property,
including patents, marks, licenses, permits and other industrial property
rights;

 

  d. to borrow and/or lend moneys, act as surety or guarantor in any other
manner, and bind itself jointly and severally or otherwise in addition to or on
behalf of others,

the foregoing whether or not in collaboration with third parties and inclusive
of the performance and promotion of all activities which directly and indirectly
relate to those objects, all this in the broadest sense, provided, however, that
it shall not itself engage in businesses in the Netherlands.

Notwithstanding anything herein to the contrary, nothing set forth herein shall
be construed as authorizing the C.V. to possess any purpose or power, or to do
any act or thing, forbidden by law to a limited partnership formed under the
laws of the Netherlands.

 

2.4 Subject to the provisions of this Agreement and except as permitted by
applicable law, (i) the Managing Partner acting for and on behalf of the C.V.
may enter into and perform any and all documents, agreements and instruments,
all without any further act, vote or approval of any other Partner, and (ii) the
Managing Partner may authorize any Person (other than a Limited Partner) to
enter into and perform any document, agreement or instrument on behalf of the
C.V.

 

2.5 The C.V. shall have (i) no less than one Limited Partner and (ii) one
General Partner.

 

3. Term of the partnership

 

3.1 The C.V. is established as from the Formation Date and for an indefinite
period of time.

 

3.2 The C.V. shall be terminated only upon unanimous votes of the Partners.

 

5



--------------------------------------------------------------------------------

4. Contributions; Adjustments to Partnership Interests; Attributions or
Redemptions of Partnership Interests

 

4.1.1 As per the Formation Date, FIM has made a contribution to the C.V. of an
amount in cash, which amount has been paid by FIM to the bank account of the
C.V.

As per the Amendment 2 Date, FIM has made a (non-cash) contribution to the C.V.,
consisting of FINV A Shares, the FIBV Receivable and the OER Receivable (the
FIBV Receivable and the OER Receivable as defined in the Amendment Agreement
No. 2).

 

4.1.2 As per the Formation Date, FILP has made a contribution to the C.V. of an
amount in cash, which amount has been paid by FILP to the bank account of the
C.V.

As per the Amendment 1 Date, FILP has made a (non-cash) contribution to the
C.V., consisting of its membership interest in Frank’s International Coöperatief
U.A.) and all its intercompany balances with FI Coop and/or its subsidiaries, it
being understood, however, that a portion of such contribution is deemed to be a
contribution by FILP to FIM and subsequently a contribution by FIM to the C.V.

As per the Amendment 4 Date, FILP has made a contribution to the C.V. of an
amount of USD 299,468,341 (representing a portion of the net proceeds from the
initial public offering of FINV Common Shares) which amount shall be paid by
FILP to the bank account of the C.V., it being understood, however, that a
portion of such contribution is deemed to be a contribution by FILP to FIM and
subsequently a contribution by FIM to the C.V.

 

4.1.3 As per the Amendment 3 Date, MH has made a (non-cash) contribution to the
C.V., consisting of its interests in the following companies:

 

  •  

Frank’s International LLC, a limited liability company established under the
laws of the state of Texas, United States of America United States of America
(“FI LLC”);

 

  •  

Frank’s Casing Operations LLC, a limited liability company established under the
laws of the state of Louisiana, United States of America, United States of
America (“FCO LLC”); and

 

  •  

Frank’s Tong Services LLC, a limited liability company established under the
laws of the state of Oklahoma, United States of America, United States of
America (“FTS LLC”).

 

6



--------------------------------------------------------------------------------

4.2 If agreed by unanimous votes of the Partners and without prejudice to
Article 12 (i), the Partners can make additional contributions in cash or in
kind to the C.V.; and (ii) capital contributions made by the Partners to the
C.V. or parts thereof can be repaid by the C.V. to the Partners. Any such
additional contributions or repayments are not required to be made on a pro rata
basis.

 

4.3 Upon any contribution (or deemed contribution) by the Partners, the net fair
market value of such contribution shall be determined and shall be taken into
account for the purpose of determining the percentage interest in the C.V.
(“Percentage Interest”) held by each partner, as further described in article
4.4.

Solely for the purpose of United States federal income tax purposes, the C.V.
shall maintain a capital account for each partner in accordance with Exhibit A,
which reflects the agreement of the partners regarding certain United States tax
matters.

 

4.4 The Percentage Interests held by the Partners will be determined as follows:

 

  a. With respect to each Partner on the date hereof, the Partner’s Percentage
Interest will be determined by dividing the net fair market value of the
contributions (whether in cash or otherwise) made by such Partner by the net
fair market value of the contributions by all the Partners.

The Partners agree that each Partner’s Percentage Interest as of the date hereof
is as follows:

 

FIM:    0.10% FILP:    74.25% (approximately) MH:    25.65% (approximately)

 

  b.

In connection with any subsequent contribution (or deemed contribution) of cash,
property or services to the C.V., the Percentage Interests will be redetermined,
as soon as the approvals required by Article 12 have been granted. Each
Partner’s Percentage Interest will equal the net fair market value of the cash,
property or services contributed (or deemed contributed) to the C.V. by such
Partner divided by the net fair market value of the cash, property or services
contributed (or

 

7



--------------------------------------------------------------------------------

  deemed contributed) by all the Partners. For purposes of this calculation,
(i) each Partner that owns an interest in the C.V. immediately prior to such
subsequent contribution will be deemed to have made an aggregate contribution to
the C.V. equal to its Percentage Interest (as in effect immediately prior to the
redetermination) of the net fair market value of the C.V. immediately prior to
such subsequent contribution and (ii) in connection with an offering of stock by
FINV, the proceeds of such offering that FINV contributes to the C.V. will be
deemed to include all the expenses of such offering and the C.V. will be treated
as paying all of the expenses of the offering directly to each service provider.

 

  4.5 For the avoidance of doubt and subject to any approvals required by
Article 12, it is the expectation of the Partners that:

 

  a. If FINV issues any FINV Common Shares after the date hereof, FINV shall
promptly cause FILP (or such other subsidiary of FINV designated by FINV) to
contribute to the C.V. all the net proceeds (or other consideration), if any,
received by FINV with respect to such FINV Common Shares. Upon the contribution
(or deemed contribution) by FILP (or such other subsidiary) to the C.V. of all
of such net proceeds (or other consideration) so received by FINV, the Managing
Partner shall cause the C.V. to attribute an additional interest in the C.V. to
FILP (or such other subsidiary) and the Percentage Interests shall be
re-determined pursuant to Article 4.4, such that FILP and FIM’s (and, if
applicable, any other subsidiary of FINV) collective aggregate Percentage
Interest in the C.V. shall equal the percentage of the total number of shares of
outstanding FINV Common Shares and FINV A Shares that constitutes FINV Common
Shares.

 

  b. If any FINV Common Shares are issued by FINV in to an employee or other
service provider in connection with services rendered to or for the benefit of
the C.V., for purposes of determining Percentage Interests and for purposes of
maintaining the Capital Accounts, (i) the C.V. shall be treated as having made a
cash payment to the employee or other service provider in an amount equal to the
value of the FINV Common Shares issued, (ii) the employee or other service
provider shall be treated as having purchased the FINV Common Shares for cash
equal to the value of such FINV Common Shares from FINV, and (iii) FINV shall be
treated as contributing such cash (through FILP and FIM) to the C.V.

 

8



--------------------------------------------------------------------------------

  c. If any FINV Common Shares are issued by FINV in connection with an equity
incentive program subject to vesting or forfeiture provisions, then the
interests in the C.V. that are attributed by the C.V. to FILP (or such other
subsidiary of FINV designated by FINV) in connection therewith in accordance
with the provisions of paragraph b above shall be subject to vesting or
forfeiture on the same basis. Any cash or property held by FILP, FIM or the C.V.
(or such other subsidiary) on each other’s behalf in respect of dividends paid
on restricted FINV Common Shares that fails to vest shall be returned to the
C.V. upon the forfeiture of such restricted FINV Common Shares.

 

  d. If, at any time, any FINV Common Shares are repurchased or redeemed
(whether by exercise of a put or call, pursuant to an open market purchase,
automatically or by means of another arrangement) by FINV and subsequently
cancelled, then the Managing Partner shall cause the C.V., immediately prior to
such repurchase or redemption of FINV Common Shares, to repurchase or redeem a
portion of FILP’s (or such other subsidiary of FINV designated by FINV)
interests in the C.V. such that following such repurchase or redemption, FILP
and FIM’s (and, if applicable, any other subsidiary of FINV) collective
aggregate percentage interest in the C.V. shall equal the percentage of the
total number of shares of outstanding FINV Common Shares and FINV A Shares that
constitutes FINV Common Shares, at an aggregate redemption price equal to the
aggregate purchase or redemption price of the FINV Common Shares being
repurchased or redeemed by FINV (plus any expenses related thereto) and upon
such other terms as are the same for the FINV Common Shares being repurchased or
redeemed by FINV.

 

  e.

As a result of the foregoing paragraphs a, b, c, and d at all times (i) the
collective Percentage Interest of FIM, FILP and any other subsidiary of FINV
contemplated above will equal the percentage of the total number of shares of
outstanding FINV Common Shares and FINV A Shares that

 

9



--------------------------------------------------------------------------------

  constitutes FINV Common Shares and (ii) the Percentage Interest of MH will
equal the percentage of the total number of shares of outstanding FINV Common
Shares and FINV A Shares that constitutes FINV A Shares.

 

4.6 The Managing Partner shall hold legal title to the assets of the C.V.,
including the assets contributed by the Partners. The Managing Partner shall
hold title to such assets for the risk and account of the C.V. and the
beneficial ownership in such assets shall be vested in the C.V., under the terms
and conditions set forth in this Agreement. If the Managing Partner is replaced,
it shall immediately cause title to the assets to be transferred to its
successor. The Managing Partner shall be authorized to transfer title to the
assets of the C.V. to a legal entity, controlled by the Managing Partner,
provided that such legal entity shall have as sole purpose the holding of assets
for and on behalf of the C.V.

 

5. Appointment, dismissal and authority of the Managing Partner

 

5.1 The General Partner shall be the Managing Partner. The business and affairs
of the C.V. shall be managed by the Managing Partner consistent with this
Agreement. Subject to the express limitations contained in this Agreement, the
Managing Partner shall have complete and absolute control of the affairs and
business of the C.V., and shall possess all powers necessary, convenient or
appropriate to carrying out the purposes and business of the C.V., including,
without limitation, doing all things and taking all actions necessary to carry
out the terms and provisions of this Agreement. Subject to the rights and powers
of the Managing Partner and the limitations contained herein, the Managing
Partner may delegate to any person, other than a Limited Partner, any or all of
its powers, rights and obligations under this Agreement and may appoint,
contract or otherwise deal with any person to perform any acts or services for
the C.V. as the Managing Partner may reasonably determine. The Managing Partner
is specifically authorized to execute and sign in the name of and on behalf of
the C.V. any and all agreements, certificates, instruments or other documents
requisite to carrying out the intentions and purposes of this Agreement and of
the C.V.

 

5.2 No Partner other than the Managing Partner shall be entitled to perform any
act of management on behalf of the C.V. or have any authority to represent the
C.V. vis-à-vis third parties.

 

10



--------------------------------------------------------------------------------

5.3 The Managing Partner shall owe the same duties to the C.V. and the Partners
as a member of the board of directors of FINV owes to FINV and its shareholders.
Except as expressly provided in this Agreement, nothing contained in this
Agreement shall be deemed to constitute any Partner an agent or legal
representative of any other Partner or to create any fiduciary relationship for
any purpose whatsoever, apart from such obligations between partners in a
limited partnership formed under the laws of the Netherlands as may be created
by applicable law. The Managing Partner shall not have any authority to act for,
or to assume any obligation or responsibility on behalf of, any other Partner.

 

5.4 Except as provided by Article 3.2, Article 4.2 and Article 12 of this
Agreement or by applicable law, the Managing Partner shall not require the prior
approval of the Partners in relation to any action permitted by the terms of
this Agreement.

 

5.5 The C.V. shall reimburse the Managing Partner for all costs and expenses
incurred by the Managing Partner that are directly attributable to the operation
of the C.V., including costs for engaging third parties such as consultants,
attorneys and accountants.

 

5.6 The C.V. shall reimburse FINV for all of its general, administrative,
overhead and other indirect costs and expenses, including (a) those costs and
expenses attributable to operating as a publicly traded company, (b) costs of
securities offerings, (c) board of directors compensation and meeting costs,
(d) costs of periodic reports to shareholders, (e) litigation costs and damages
arising from litigation, (f) accounting and legal costs and (g) franchise taxes.

 

6. Financial year and annual accounts

 

6.1 The financial year of the C.V. will coincide with the calendar year;
provided that for United States federal income tax purposes the C.V. will have a
tax year ending on June 30.

 

6.2 Within five months after the end of the financial year, or after termination
of the C.V., the Managing Partner will draw up the (annual) accounts of the C.V.
consisting of a balance sheet and a profit and loss account with explanatory
notes thereon. The annual accounts of the C.V. shall be prepared in the English
language and in accordance with generally accepted accounting principles, as
determined by the Managing Partner. The annual accounts shall within said period
of five months be submitted to the Partners for approval.

 

11



--------------------------------------------------------------------------------

6.3 The C.V. shall prepare and timely file all tax returns required to be filed
by the C.V., including all applicable U.S. tax returns. Each Partner shall
furnish to the C.V. all pertinent information in its possession relating to the
C.V’s operations that is necessary to enable the C.V.’s tax returns to be timely
prepared and filed. With respect to the U.S. Form 1065, the C.V. shall deliver
to each Member within 90 calendar days after the end of the applicable tax year,
a Schedule K-1 together with such additional information as may be required by
the Partners in order to file their individual returns reflecting the C.V.’s
operations. The C.V. shall bear the costs of the preparation and filing of its
tax returns.

 

7. Profits and Losses; Distributions

 

7.1 Except as otherwise provided in Exhibit A relating to allocations for United
States income tax purposes, profits and losses (and all items of income, gain,
loss and deduction) shall be allocated among the Partners in accordance with
their Percentage Interests.

 

7.2 The Limited Partner(s) will not be obliged to make any additional
contributions to the C.V. to the C.V. for any reason.

 

7.3 Distributions.

 

7.3.1 To the extent permitted by applicable law and hereunder, distributions to
Partners may be declared by the Managing Partner out of legally available funds
in such amounts and on such terms (including the payment dates of such
distributions) as the Managing Partner shall determine using such record date as
the Managing Partner may designate; such distribution shall be made to the
Partners as of the close of business on such record date on a pro rata basis in
accordance with their Percentage Interests as of the close of business on such
record date.

Distributions on a non pro rata basis may be declared subject to the approvals
required by Article 12.

 

7.3.2

To the extent permitted by applicable law and to any restrictions contained in
any agreement to which the C.V. is bound prior to making distributions pursuant
to Article 7.3.1, on each

 

12



--------------------------------------------------------------------------------

  Tax Distribution Date the C.V. shall, subject to the availability of funds,
distribute to the Partners in accordance with their Percentage Interests in cash
an amount sufficient to cause each Partner to receive an amount at least equal
to such Partner’s Assumed Tax Liability, if any. “Tax Distribution Date” means
any date that is two business days prior to the date on which estimated United
States income tax payments are required to be made by calendar year individual
taxpayers and each due date for the United States income tax return of an
individual calendar year taxpayer (without regard to extensions) or such other
dates as selected by the Managing Partner. “Assumed Tax Liability” of each
Partner means an amount equal to (i) the amount of income taxes (including tax
under section 1411 and any applicable estimated taxes), determined taking into
account the character of income and loss allocated as it affects the applicable
tax rate, that the Managing Partner estimates would be due from such Partner on
such Tax Distribution Date, (x) assuming such Partner were an individual
resident of the State of Louisiana who earned solely the items of income, gain,
deduction, loss, and/or credit allocated to such Partner by the C.V., (y) after
taking proper account of loss carryforwards available to individual taxpayers
resulting from losses allocated to the Partners by the C.V. (including
allocations provided for in Section A-5(b) of Exhibit A), to the extent not
taken into account in prior periods, and (z) assuming that such Partner is
subject to tax at the highest applicable rate, reduced by (ii) all other
distributions made to such Partner in respect of the period for which the
Assumed Tax Liability is calculated.

 

7.3.3 Withholding.

The C.V. may withhold distributions or portions thereof if it is required to do
so by any applicable rule, regulation or law, and each Partner hereby authorizes
the C.V. to withhold from and pay on behalf of or with respect to such Partner
any amount of taxes that the Managing Partner determines that the C.V. is
required to withhold and pay with respect to any amount distributable or
allocable to such Partner pursuant to this Agreement. Except with respect to
amounts that a Partner contributes to the C.V. upon the request of the Managing
Partner, any amounts withheld pursuant to this Section 7.3.3 shall be treated as
having been distributed to such Partner for all purposes of this Agreement at
the time such withholding is made. To the extent that the cumulative amount of
such withholding for any period exceeds the distributions to which such Partner
is entitled for such period, the amount of such excess shall be considered a
loan from the C.V. to such Partner, with interest accruing at the primary rate
of interest then publicly quoted by JPMorgan Chase Bank or at the request of the
Managing Partner, the amount of such excess shall be promptly paid to the

 

13



--------------------------------------------------------------------------------

C.V. by the Partner on whose behalf such withholding is required to be made,
provided that any such payment shall not be treated as a Capital Contribution
and shall not reduce the amount that a Partner is otherwise obligated to
contribute to the C.V. Any income from any deemed loan shall not be allocated to
or distributed to the Partner requiring such loan. Any such loan shall be
satisfied out of distributions to which such Partner would otherwise be
subsequently entitled until such time as the Managing Partner requests that the
Partner pay such amount to the C.V. Each Partner hereby agrees to indemnify and
hold harmless the C.V., the other Partners and the Managing Partner from and
against any liability (including any liability for taxes, penalties, additions
to tax or interest) with respect to income attributable to or distributions or
other payments to such Partner.

 

8. Retirement, continuation and termination

 

8.1 A Partner shall retire:

 

  a. if the Partner (legal entity) is dissolved;

 

  b. if the Partner’s bankruptcy becomes irrevocable;

 

  c. if the Partner applies for a moratorium of payments;

 

  d. if Article 1684, Book 7A of the Dutch Civil Code (“severe reason”) applies
to an individual Partner, as a result of which its membership terminates.

 

8.2 If any Partner retires pursuant to any of the events specified in Article
8.1, the Partners receiving the termination notice, or the Partners who are not
subject to any of the events specified in Article 8.1(a-c), or the Partners to
which Article 1684, Book 7A, Dutch Civil Code does not apply - hereafter
referred to as the “Remaining Partners” - shall continue the affairs of the C.V.
for their own account and under the same name, unless they have notified their
former co-partner - hereafter the “Resigning Partner” - within one month of the
latter’s resignation that they have elected not to continue the affairs of the
C.V., in which case the C.V. shall be dissolved in accordance with Article 8.7.

If the C.V.’s affairs are not terminated, the provisions governing this limited
partnership may be amended to reflect the new legal relationship, which has
arisen between the Remaining Partners (and any newly admitted Partners).

 

8.3

If a Partner retires and the Remaining Partners have not elected to terminate
the C.V., then the Remaining Partner(s) shall be under a duty to take over the
Resigning Partner’s rights in

 

14



--------------------------------------------------------------------------------

  the assets belonging to the C.V., and shall also assume all liabilities of the
Resigning Partner towards the C.V., and pay the Resigning Partner the sum
specified in Article 8.4. In deviation of the previous sentence, the Parties may
also resolve that the Resigning Partner shall receive the Resigning Partner’s
Percentage Interest of all assets of the C.V., provided that he/she assumes a
pro rata portion of the liabilities of the C.V.

 

8.4 The sum referred to Article 8.3 shall be equivalent to the product of the
Resigning Partner’s Percentage Interest multiplied by the net fair market value
of the C.V.’s assets.

Unless the parties make deviating arrangements, any valuations required for
determining the sum of money to be paid to the Resigning Partner shall be
carried out by three experts, whose valuations shall be binding upon all
parties. The expert(s) shall be appointed by the parties in mutual consultation.

 

8.5 The sum referred to above shall be paid to the Resigning Partner not later
than one year after the first day of the month following the month of
resignation.

 

8.6 If a Partner other than the Resigning Partner has no wish to continue the
C.V. and notifies the other Partners within the one month period referred to in
Article 8.2, such Partner shall be deemed to retire at the same time as the
Resigning Partner and such Partner shall also be considered a Resigning Partner
for the purposes of this Article.

 

8.7 The C.V. shall be terminated upon the occurrence of any of the following
events:

 

  a. the Partners unanimously elect to terminate the C.V.;

 

  b. any Partner retires and none of the other Partners wishes to continue the
affairs of the C.V. in accordance with Article 8.2;

 

  c. if Article 1684, Book 7A of the Dutch Civil Code applies to the entire C.V.

 

8.8 Upon the termination of the C.V., the C.V.’s affairs shall be liquidated as
soon as possible by the Managing Partner or another liquidator to be appointed
by the Managing Partner.

 

8.9 The liquidator shall prepare the liquidation accounts of the C.V. in order
to reflect the entitlement of each Partner calculated in accordance with Article
8.4.

Article 6 shall similarly apply to the approval of the liquidation accounts.

 

15



--------------------------------------------------------------------------------

8.10 After payment of all creditors of the C.V., the remaining assets of the
C.V. following its termination shall be distributed to the Partners whereby each
of the Partners shall be entitled to distributions in proportion to each
Partner’s Percentage Interest as per the date of termination of the C.V. The
Managing Partner shall in its sole discretion determine how the cash and other
assets will be distributed to the each of those Partners and the Managing
Partner will in its sole discretion determine the other details.

 

8.11 If there is any liquidation deficit, such deficit shall be entirely borne
by the General Partner. The Limited Partner(s) shall not have any obligation to
make any additional contributions for the covering of debts of the C.V.

 

8.12 Any payments to be made to the Partners in connection with the liquidation
of the C.V. shall be made within one month from the date on which the
liquidation accounts are established.

Any payments to be made by the General Partner to cover any liquidation deficit
pursuant to Article 8.11 shall be made within one month from the date on which
the liquidation accounts are established.

 

8.13 The books and records of the C.V. shall remain in the custody of the
liquidator unless the former Partners determine otherwise.

 

9. Voting rights and decision making

 

9.1 Each Partner is entitled to cast one vote. Unless stated otherwise herein,
all decisions to be taken by the Partners pursuant to this Agreement shall be
adopted by a simple majority of the votes cast.

 

9.2 Each Partner shall appoint a natural person or legal entity to exclusively
represent it in all matters regarding the C.V. Such appointment shall be valid,
until a replacement is notified to the C.V. in accordance with Article 15.

 

16



--------------------------------------------------------------------------------

10. Access to records and accounts

The Partners or any of their respective designated representatives, in person or
by attorney or other agent, shall, upon written demand stating the purpose
thereof, have the right during the usual hours for business to inspect for any
proper purpose any of the books or records of the C.V.; provided, that for
purposes of this sentence, a proper purpose shall mean any purpose reasonably
related to such person’s interest as a Partner. In every instance where an
attorney or other agent shall be the person who seeks the right to inspection,
the demand shall be accompanied by a power of attorney or such other writing
that authorizes the attorney or other agent to so act on behalf of the Partner.
The demand shall be directed to the C.V. at its registered office or at its
principal place of business.

 

11. Confidentiality

 

11.1 The C.V. shall not, nor shall it permit any subsidiary to, disclose any
Partner’s name or identity as an investor in the C.V. in any press release or
other public announcement or in any document or material filed with any
governmental entity, without the prior written consent of such Partner, which
consent shall not be unreasonably withheld or delayed, unless such disclosure is
otherwise required by applicable law or by any regulatory or self-regulatory
organization having jurisdiction or by order of a court of competent
jurisdiction, in which case (except with respect to disclosure that is required
in connection with the filing of federal, state and local tax returns) prior to
making such disclosure the C.V. shall give written notice to such Partner
describing in reasonable detail the proposed content of such disclosure and
shall permit such Partner to review and comment upon the form and substance of
such disclosure and allow such Partner to seek confidential treatment therefor.

 

11.2

Each Partner expressly agrees to maintain, for so long as such person is a
Partner and for two (2) years thereafter, the confidentiality of, and not to
disclose to any person other than the C.V. (and any successor of the C.V. or any
person acquiring (whether by merger, consolidation, sale, exchange or otherwise)
all or a material portion of the assets or interests of the C.V. or any of its
subsidiaries), another Partner or a person designated by the C.V. or any of
their respective financial planners, accountants, attorneys or other advisors,
any information relating to the business (current or proposed), financial
structure, financial position or financial results, clients or affairs of the
C.V. or any of its subsidiaries that shall not be generally known to the public,
except (i) as otherwise required by applicable law or by any regulatory or
self-regulatory organization having jurisdiction or by order of a court of

 

17



--------------------------------------------------------------------------------

  competent jurisdiction, in which case (except with respect to disclosure that
is required in connection with the filing of federal, state and local tax
returns or by any regulatory or self-regulatory organization) prior to making
such disclosure such Partner shall give written notice to the C.V. describing in
reasonable detail the proposed content of such disclosure and shall permit the
C.V. to review and comment upon the form and substance of such disclosure and
allow the C.V. to seek confidential treatment therefor, and (ii) in the case of
any Partner who is employed by the C.V. or any of its subsidiaries, in the
ordinary course of his or her duties to the C.V. or any of its subsidiaries;
provided, however, that a Partner may report to its stockholders, limited
partners, members or other owners, as the case may be, regarding the general
status of its investment in the C.V. (without disclosing specific confidential
information).

 

12. Admission and Substitution of Partners; Participation in and by Other
Partnerships

 

12.1   a.    The sale, transfer, exchange, assignment, gift, right of usufruct
or other disposition, including but not limited to a disposition pursuant to a
legal merger, legal division, dissolution or liquidation, whether voluntary or
involuntary of all or any part of a Partner’s economic or legal interest in the
C.V. shall require the prior written consent of all of the Partners. Such
consent may be granted or withheld by each of them in their sole and absolute
discretion.

 

  b. The admission and/or substitution of a Limited Partner shall require the
prior written consent of all of the Partners. Admission or substitution of a
Partner, a partner (limited or general partner) of such Partner (“Upper-tier
Partner”) or a Lower-tier Partner (to be defined below) as referred to in this
Article shall include proposed capital contributions and repayments of capital
contributions, including the retirement of a Partner as referred to in article 8
of this Agreement, Upper-tier Partner or Lower-tier Partner, on a non pro rata
basis, and any transfers of interests in the C.V. among Partners, including
redetermination of Percentage Interests as referred to in Article 4.4.

 

  c. In case a Partner is a transparent entity according to Dutch tax
principles, any admission and/or substitution of a Limited Partner shall in
addition require the prior written consent of all of the Upper-tier Partners.

 

  d. In case a Limited Partner is a transparent entity according to Dutch tax
principles, any admission and/or substitution of an Upper-tier Partner shall
require the prior written consent of all of the Partners and all of the
Upper-tier Partners.

 

  e. If C.V. has become a partner of another entity which is a transparent
entity according to Dutch tax principles, any admission and/or substitution of a
Limited Partner shall in addition require the prior written consent of all of
the partners (limited partners and general partners) of such entity (“Lower-tier
Partners”).

 

18



--------------------------------------------------------------------------------

12.2 In case the C.V. wishes to become a partner (whether a limited partner or a
general partner) of another entity which is a transparent entity according to
Dutch tax principles, or in case another entity which is a transparent entity
according to Dutch tax principles wishes to become a partner in the C.V., such
other entity’s partnership agreement, statute, articles, bylaws or other
governing document or agreement, whichever applies, has to contain provisions
similar to Article 12.1 and this Article 12.2.

 

12.3 Any admission or substitution without the unanimous prior written consents
required under this Article 12.1 shall be null and void.

 

12.4 Any admission or substitution of a Partner, an Upper-tier Partner or a
Lower-tier Partner does not cause the C.V. to terminate or to dissolve.

 

13. Limited liability of Partner(s); Investment Opportunities; Performance of
Duties; Conflicts of Interest

 

13.1 The Limited Partner(s) shall have no liability with respect to the debts of
or the claims against the C.V.; each Limited Partner shall only be liable to
make its agreed capital contributions.

 

13.2 Except as otherwise provided by applicable law, a Partner may, but shall
not be obligated to, lend money to the C.V., act as a surety or guarantor for
the C.V., or transact other business with the C.V., and has the same rights and
obligations when transacting business with the C.V. as a person or entity who is
not a Partner.

 

13.3

To the fullest extent permitted by applicable law, the doctrine of corporate
opportunity, or any analogous doctrine, shall not apply to the Partners, and any
of their respective affiliates and any of their respective officers, directors,
agents, shareholders, members, partners, affiliates and subsidiaries (other than
the C.V. and its subsidiaries) (each, a “Business

 

19



--------------------------------------------------------------------------------

  Opportunity Exempt Party”). The C.V. renounces any interest or expectancy of
the C.V. in, or in being offered an opportunity to participate in, business
opportunities that are from time to time presented to any Business Opportunity
Exempt Party. No Business Opportunity Exempt Party who acquires knowledge of a
potential transaction, agreement, arrangement or other matter that may be an
opportunity for the C.V. shall have any duty to communicate or offer such
opportunity to the C.V. No amendment or repeal of this Article 13.3 shall apply
to or have any effect on the liability or alleged liability of any Business
Opportunity Exempt Party for or with respect to any opportunities of which any
such Business Opportunity Exempt Party becomes aware prior to such amendment or
repeal. Any Person purchasing or otherwise acquiring any interest in any FINV
shares or interests in the C.V. shall be deemed to have notice of and consented
to the provisions of this Article 13.3. Neither the alteration, amendment or
repeal of this Article 13.3, nor the adoption of any provision inconsistent with
this Article 13.3, shall eliminate or reduce the effect of this Article 13.3 in
respect of any business opportunity first identified or any other matter
occurring, or any cause of action, suit or claim that, but for this Article
13.3, would accrue or arise, prior to such alteration, amendment, repeal or
adoption. Notwithstanding the foregoing, a Business Opportunity Exempt Party who
is a director or officer of the Managing Partner and who is offered a business
opportunity of the Managing Partner reasonably determined by the party receiving
the opportunity to be expressly in his or her capacity as a director or officer
of the Managing Partner shall be obligated to communicate and offer such
business opportunity to the Managing Partner and the Managing Partner and the
C.V. do not renounce any such opportunity. Nothing this Article 13.3 shall limit
the confidentiality obligations set forth in Article 11 or any fiduciary
obligations of the directors of the Managing Partner.

 

13.4 In performing its, his or her duties, each of the Partners shall be
entitled to rely in good faith on the provisions of this Agreement and on
information, opinions, reports or statements (including financial statements and
information, opinions, reports or statements as to the value or amount of the
assets, liabilities, profits or losses of the C.V. and its subsidiaries), of the
following other Persons or groups: (i) one or more officers or employees of such
Partner or the C.V. or any of its subsidiaries, (ii) any attorney, independent
accountant or other Person employed or engaged by such Partner or the C.V. or
any of its subsidiaries, or (iii) any other Person who has been selected with
reasonable care by or on behalf of such Partner or the C.V. or any of its
subsidiaries, in each case, as to matters which such relying Person reasonably
believes to be within such other Person’s professional or expert competence.

 

20



--------------------------------------------------------------------------------

14. Indemnification

 

14.1 To the fullest extent permissible by law, the C.V. shall indemnify and
reimburse for, and hold harmless against, each of the Limited Partners, the
Managing Partner and their respective affiliates and the stockholders, members,
managers, directors, officers, partners, employees and agents of the Partners,
the Managing Partner and their respective affiliates (collectively, the
“Indemnified Persons”):

 

  a. any and all liabilities, claims, judgments, fines and penalties
(collectively, the “Claims”) incurred by an Indemnified Person as a result of
any expected, threatened, pending or completed action, investigation or other
proceeding, whether civil, criminal or administrative (each a “Legal Action”) in
relation to any act or omission in or related to his or her capacity as
Indemnified Person; and

 

  b. any expenses (including reasonable attorneys’ fees and litigation costs)
(collectively, “Expenses”) incurred by an Indemnified Person in connection with
any Legal Action.

 

14.2 An Indemnified Person will not be held harmless, indemnified and reimbursed
as referred to above in paragraph 1, if and to the extent:

 

  a. a Dutch court has made a final and binding judgment that the act or
omission of the Indemnified Person can be characterized as willful misconduct
(opzet), willful recklessness (bewuste roekeloosheid) or serious culpability
(ernstig verwijt); and/or

 

  b. the costs or the loss of the Indemnified Person is covered by insurance and
the insurer has compensated him or her for the costs or loss.

 

14.3 When a Dutch court has made a final and binding judgment that an
Indemnified Person has no claim to the indemnification as referred to above in
paragraph 1, the Indemnified Person shall immediately repay to the C.V. any
amount of indemnification it received from the company. The C.V. can demand
surety for the repayment obligation of the concerned party.

 

14.4 The company shall use all its reasonable endeavors to provide for, and
shall bear the cost of, insurance covering Claims against, and Expenses incurred
by, the Indemnified Persons in connection with any Legal Action.

 

14.5

The C.V. may enter into agreements with the Managing Partner to provide for
indemnification consistent with the terms and conditions set forth in this
Article 14. Unless

 

21



--------------------------------------------------------------------------------

  otherwise agreed by the Managing Partner, the C.V. shall maintain insurance,
at its expense, on its own behalf and on behalf of the Indemnified Persons
against any liability asserted against him or her and incurred by him or her in
any such capacity, whether or not the C.V. would have the power to indemnify
such person against such liability under this Article 14.

 

14.6 Expenses incurred by an Indemnified Person in defending a Proceeding shall
be paid by the C.V. in advance of such Proceeding’s final disposition upon
receipt of an undertaking by or on behalf of the Indemnified Person to repay
such amount if it shall ultimately be determined that he or she is not entitled
to be indemnified by the C.V. Such expenses incurred by other employees and
agents may be so paid upon such terms and conditions, if any, as the Managing
Partner deems appropriate. The indemnification and advancement of expenses set
forth in this Article 14 shall continue as to an Indemnified Person who has
ceased to be a named Indemnified Person and shall inure to the benefit of the
heirs, executors, administrators, successors and permitted assigns of such a
person.

 

14.7 Persons who are not covered by the foregoing provisions of this Article 14
and who are or were partners, employees or agents of the C.V., or who are or
were serving at the request of the C.V. as employees or agents of another
limited liability company, corporation, partnership, joint venture, trust or
other enterprise, may be indemnified to the extent authorized at any time or
from time to time by the Managing Partner.

 

14.8 The provisions of this Article 14 shall be deemed to be a contract right
between the C.V. and each person who serves in such capacity at any time while
this Article 14 and the relevant provisions of applicable law are in effect, and
any repeal or modification of this Article 14 or any such law shall not affect
any rights or obligations then existing with respect to any state of facts or
Proceeding then existing. The indemnification and other rights provided for in
this Article 14 shall inure to the benefit of the heirs, executors and
administrators of any Indemnified Person. Except as provided in Article 14, the
C.V. shall indemnify any such person seeking indemnification in connection with
a Proceeding initiated by such person only if such Proceeding was authorized by
the Managing Partner.

 

14.9

For purposes of this Article 14, references to “the C.V.” shall include, in
addition to the resulting company, any constituent company (including any
constituent of a constituent) absorbed in a consolidation or merger which, if
its separate existence had continued, would have had power and authority to
indemnify its managers, directors, officers, employees or

 

22



--------------------------------------------------------------------------------

  agents, so that any Person who is or was a manager, director, officer,
employee or agent of such constituent company, or is or was serving at the
request of such constituent company as a director, officer, employee or agent of
another company, partnership, joint venture, trust or other enterprise, shall
stand in the same position under this Article 14 with respect to the resulting
or surviving company as he or she would have with respect to such constituent
company if its separate existence had continued. For purposes of this Article
14, references to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on a person with
respect to any employee benefit plan; and references to “serving at the request
of the C.V.” shall include any service as a manager, officer, employee or agent
of the C.V. that imposes duties on, or involves services by, such manager,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner such person reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the C.V.” as referred to in this
Article 14.

 

14.10 Anything herein to the contrary notwithstanding, any indemnity by the C.V.
relating to the matters covered in this Article 14 shall be provided out of and
to the extent of C.V. assets only and no Partner (unless such Partner otherwise
agrees in writing or is found in a final decision of a court of competent
jurisdiction to have personal liability on account thereof) shall have personal
liability on account thereof or shall be required to make additional
contributions to help satisfy such indemnity of the C.V.

 

15. Notices

The notices given pursuant to this Agreement shall be in writing and shall be
sufficiently given if delivered by hand (or sent by first class mail) to the
recipient at the address set out below. Any notice sent by hand shall be deemed
effective at the time of receipt; any notice sent by mail shall be deemed
effective seven days after the date on which it was sent.

to FIM:

Frank’s International Management B.V.

Attn. Managing Director

Prins Bernhardplein 200

1097 JB Amsterdam

The Netherlands

 

23



--------------------------------------------------------------------------------

to FILP:

Frank’s International LP B.V.

Attn. Managing Director

Prins Bernhardplein 200

1097 JB Amsterdam

The Netherlands

to MH:

Mosing Holdings, Inc.

Attn. President

10260 Westheimer Rd

Houston, Texas 77042

United States of America

 

16. Miscellaneous

 

16.1 Article headings are inserted in this Agreement for case of reference only
and do not form a part of this Agreement for the purposes of interpretation.

 

16.2 If any part of this Agreement becomes invalid or unenforceable the parties
shall endeavor to agree to such amendment, which shall, as far as possible,
effect the intentions expressed herein. In default of such agreement, the
invalidity of such provision shall not affect the other provisions of this
Agreement and all provisions not affected by the invalidity shall remain in full
force and effect.

 

16.3 The authentic language of this Agreement shall be the English language and
all notices, reports and other communications hereunder shall be in English.

 

16.4 No provision of this Agreement may be amended or waiver without the
unanimous prior written consent of the Partners.

 

24



--------------------------------------------------------------------------------

17. Governing law and settlement of disputes

 

17.1 This Agreement shall be governed and construed in accordance with the laws
of the Netherlands.

 

17.2 The parties hereto shall use their best endeavors to settle any possible
disputes in an amicable way. In the event conciliation fails, all disputes
arising in connection with this Agreement or further agreements resulting
thereof, shall be finally settled by the Court of Amsterdam, The Netherlands.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement was executed in threefold by the parties
hereto on the day and year first above written.

 

Frank’s International Management B.V.       By:   Donald Keith Mosing      
Title:   Managing director       Signature:  

/s/ Donald Keith Mosing

      Frank’s International LP B.V.       By:   Donald Keith Mosing       Title:
  Managing director A       Signature:  

/s/ Donald Keith Mosing

      By:   Intertrust (Netherlands) B.V.       Title:   Managing director B    
  Signature:  

/s/ D.J. Jaarsma

    Signature:  

/s/ S. Strijbosch

Name:   D.J. Jaarsma     Name:   S. Strijbosch Title:   Proxy holder     Title:
  Proxy holder



--------------------------------------------------------------------------------

Mosing Holdings, Inc. By:   Donald Keith Mosing Title:   President Signature:  

/s/ Donald Keith Mosing



--------------------------------------------------------------------------------

EXHIBIT A

United States Tax Provisions

This Exhibit A reflects the agreement of the Partners regarding certain UNITED
STATES TAX MATTERS, including that for United States federal income tax
purposes, the C.V. shall maintain a capital account for each Partner and shall
allocate all items of the C.V.’s income, gain, loss and deduction as provided
for in this Exhibit A.

A-1. Definitions. Capitalized words and phrases used in this Exhibit A have the
respective meanings ascribed to them in Amendment No. 4 to The Limited
Partnership Agreement of Frank’s International C.V. dated effective August 14,
2013 (the “Agreement”) except as otherwise provided below. As used in this
Exhibit A, the following terms shall have the following meanings:

“Adjusted Capital Account” means the capital account maintained for each
Partner, (a) increased by any amounts that such Partner is obligated to restore
or is treated as obligated to restore under Treasury Regulation Sections
1.704-1(b)(2)(ii)(c), 1.704-2(g)(1) and 1.704-2(i)(5)), and (b) decreased by any
amounts described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4),
(5) and (6) with respect to such Partner. The foregoing definition of “Adjusted
Capital Account” is intended to comply with the provisions of Treasury
Regulation Section 1.704-1(b)(2)(ii)(d) and 1.704-2 and shall be interpreted
consistently therewith.

“Allocation Period” means the period (a) commencing on the date hereof or, for
any Allocation Period other than such first Allocation Period, the day following
the end of a prior Allocation Period and (b) ending (A) on the last day of each
Fiscal Year, (B) on the day preceding any day in which an adjustment to the Book
Value of the C.V.’s properties pursuant to clause (b)(i), (ii), (iii) or (v) of
the definition of Book Value occurs, (C) immediately after any day in which an
adjustment to the Book Value of the C.V.’s properties pursuant to clause (b)(iv)
of the definition of Book Value occurs, or (D) on any other date determined by
the Managing Partner.

“Book Value” means, with respect to any property or Obligation of the C.V., such
property’s adjusted basis or such Obligation’s adjusted issue price for U.S.
federal income tax purposes, except as follows:

(a) The initial Book Value of any property contributed by a Partner to the C.V.
shall be the fair market value of such property as determined by the Managing
Partner as of the date of such contribution.

(b) The initial Book Value of any Obligation assumed, or taken subject to, by
the C.V. from a Partner in connection with a contribution to the C.V. subject to
Code Section 721 shall be the Gross Liability Value of such Obligation as
determined by the Managing Partner as of the date of such assumption or taking
subject to.

(c) The Book Values of all properties shall be adjusted to equal their
respective fair market values as determined by the Managing Partner in
connection with (i) the acquisition of an interest (or additional interest) in
the C.V. by any new or existing Partner in exchange for more than a de minimis
Capital Contribution to the C.V. or in exchange for the performance of more than
a de minimis amount of services to or for the benefit of the C.V., (ii) the
distribution by the C.V. to a Partner of more than a de minimis amount of
property as consideration for an interest in the C.V., (iii) the liquidation of
the C.V., including within the meaning of Treasury Regulation
Section 1.704-1(b)(2)(ii)(g)(1) (other than pursuant to Code
Section 708(b)(1)(B)), or (iv) any other event to the extent determined by the
Managing Partner to be permitted and necessary to properly reflect Book Values
in accordance with the standards set forth in Treasury Regulation
Section 1.704-1(b)(2)(iv)(q); provided that adjustments pursuant to clauses (i),
(ii) and (iv) above shall be made only if the Managing Partner reasonably
determines that such adjustments are necessary or appropriate to reflect the
relative economic interests of the Partners in the C.V.



--------------------------------------------------------------------------------

(d) The Book Value of property distributed to a Partner shall be adjusted
immediately prior to the distribution to equal the fair market value of such
property as determined by the Managing Partner as of the date of such
distribution and the Book Value of any Obligation of the C.V. that is assumed,
or taken subject to, by a Partner in connection with a distribution of property
to the Partner in a transaction subject to Code Section 731 shall be adjusted
immediately prior thereto to equal the Gross Liability Value of such Obligation
as of the date it is assumed or taken subject to by such Partner.

(e) The Book Value of all property shall be increased (or decreased) to reflect
any adjustments to the adjusted basis of such property pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining capital accounts pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(m) and clause (f) of the
definition of Profits or Losses or Section A-4(h); provided, however, that the
Book Value of property shall not be adjusted pursuant to this clause (e) to the
extent that the Managing Partner reasonably determines an adjustment pursuant to
clause (c) is necessary or appropriate in connection with a transaction that
would otherwise result in an adjustment pursuant to this clause (e).

(f) The Book Value of each Obligation of the C.V. shall be adjusted to equal the
obligation’s Gross Liability Value as determined by the Managing Partner at such
times as an adjustment to the Book Value of property of the C.V. is made
pursuant to clause (c) hereof.

(g) If the Book Value of property has been determined or adjusted pursuant to
clauses (a), (c) or (e) hereof, such Book Value shall thereafter be adjusted by
the Depreciation taken into account with respect to such property for purposes
of computing Profits and Losses and other items allocated pursuant hereto.

(h) If the Book Value of an Obligation of the C.V. has been determined or
adjusted pursuant to clauses (b) or (f) hereof, such Book Value shall thereafter
be adjusted based on the method adopted under subparagraph (g) of the definition
of “Profits” and “Losses” to determine the extent to which the Book Value of
such Obligation is treated as satisfied or otherwise taken into account.

“Capital Contribution” means, with respect to any Partner, the amount of money,
and the initial Book Value of any property contributed to the C.V. by such
Partner, in accordance with Article IV; provided that any deemed contribution
pursuant to Article 4.4(b)(i) shall not be treated as a Capital Contribution for
purposes of determining the Partners’ capital accounts and instead the
revaluation of the property and Obligations of the C.V. pursuant to the
definition of “Book Value” and the resulting adjustment of the Partners’ capital
accounts hereunder shall be made in a manner consistent with the provisions of
Article 4.4(b)(i). Any reference to the Capital Contributions of a Partner will
include the Capital Contributions made by a predecessor holder of such Partner’s
interest in the C.V. to the extent the Capital Contribution was made in respect
of interest in the C.V. Transferred to such Partner.

“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provisions of succeeding law.)

“Depreciation” means, for each Allocation Period an amount equal to the
depreciation, amortization or other cost recovery deduction allowable for U.S.
federal income tax purposes with respect to property for such Allocation Period,
except that (a) with respect to any such property the Book Value of which
differs from its adjusted tax basis for U.S. federal income tax purposes and
which difference is being eliminated by use of the “traditional method with
curative allocations” pursuant to Treasury Regulation Section 1.704-3(d),
Depreciation for such Allocation Period shall be the amount of book basis
recovered for such Allocation Period under the rules prescribed by Treasury
Regulation Section 1.704-3(c), and (b) with respect to any other such property
the Book Value of which differs from its adjusted tax basis at the beginning of
such Allocation Period, Depreciation shall



--------------------------------------------------------------------------------

be an amount which bears the same ratio to such beginning Book Value as the U.S.
federal income tax depreciation, amortization, or other cost recovery deduction
for such Allocation Period bears to such beginning adjusted tax basis; provided
that if the adjusted tax basis of any property at the beginning of such
Allocation Period is zero dollars ($0.00), Depreciation with respect to such
property shall be determined with reference to such beginning value using any
reasonable method selected by the Managing Partner.

“Economic Risk of Loss” has the meaning set forth in Treasury Regulation
Section 1.752-2(a).

“Fiscal Year” means the fiscal year of the C.V. which shall end on December 31
of each calendar year unless, for U.S. federal income tax purposes, another
fiscal year is required. The C.V. shall have the same fiscal year for U.S.
federal income tax purposes and for accounting purposes.

“Gross Liability Value” means, with respect to any Obligation of the C.V., the
amount of cash that a willing assignor would pay to a willing assignee to assume
such Obligation in an arm’s-length transaction.

“Minimum Gain” has the meaning assigned to that term in Treasury Regulation
Section 1.704-2(d).

“Nonrecourse Deduction” has the meaning assigned to that term in Treasury
Regulation Section 1.704-2(b).

“Obligation” has the meaning assigned to that term in Treasury Regulation
Section 1.752-1(a)(4)(ii).

“Partner Nonrecourse Debt” has the meaning assigned to the term “partner
nonrecourse debt” in Treasury Regulation Section 1.704-2(b)(4).

“Partner Nonrecourse Debt Minimum Gain” has the meaning assigned to the term
“partner nonrecourse debt minimum gain” in Treasury Regulation
Section 1.704-2(i)(2).

“Partner Nonrecourse Deduction” has the meaning assigned to the term “partner
nonrecourse deduction” in Treasury Regulation Section 1.704-2(i)(1).

“Profits” or “Losses” means, for each Allocation Period, an amount equal to the
C.V.’s taxable income or loss for such period as computed for U.S. federal
income tax purposes, determined in accordance with Code Section 703(a) (for this
purpose, all items of income, gain, loss, or deduction required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in taxable
income or loss), with the following adjustments (without duplication):

(a) Any income of the C.V. that is exempt from U.S. federal income tax and not
otherwise taken into account in computing Profits and Losses pursuant to this
definition of “Profits” and “Losses” shall be added to such taxable income or
loss;

(b) Any expenditures of the C.V. described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in
computing Profits or Losses pursuant to this definition of “Profits” and
“Losses,” shall be subtracted from such taxable income or loss;

(c) In the event the Book Value of any asset is adjusted pursuant to clause
(c) or clause (d) of the definition of Book Value, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the Book Value
of the asset) or an item of loss (if the adjustment decreases the Book Value of
the asset) from the disposition of such asset and shall, except to the extent
allocated pursuant to Section A-4, be taken into account for purposes of
computing Profits or Losses;



--------------------------------------------------------------------------------

(d) In the event the Book Value of any Obligation is adjusted pursuant to clause
(d) or clause (f) of the definition of Book Value, the amount of such adjustment
shall be treated for purposes hereof as an item of loss (if the adjustment
increases the Book Value of such Obligation) or an item of gain (if the
adjustment decreases the Book Value of such Obligation);

(e) Gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for U.S. federal income tax purposes shall be
computed by reference to the Book Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Book Value;

(f) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation;

(g) In determining Profits and Losses, income, gain, deduction or loss resulting
from the satisfaction of, or accrual for federal income tax purposes of items
with respect to, an Obligation of the C.V. with a Book Value that differs from
its adjusted issue price (if any) shall be computed by reference to the Book
Value of such Obligation, with the extent to which the Book Value of such
Obligation is treated as satisfied or otherwise taken into account being
determined under any reasonable method adopted by the Managing Partner;

(h) To the extent an adjustment to the adjusted tax basis of any asset pursuant
to Code Section 734(b) is required, pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining capital
account balances as a result of a distribution other than in liquidation of a
Partner’s interest in the C.V., the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or an
item of loss (if the adjustment decreases such basis) from the disposition of
such asset and shall be taken into account for purposes of computing Profits or
Losses; and

(i) Any items that are allocated pursuant to Section A-4 shall not be taken into
account in computing Profits and Losses, but such items available to be
specially allocated pursuant to Section A-4 will be determined by applying rules
analogous to those set forth in subparagraphs (a) through (g) above.

“Treasury Regulations” means the income tax regulations promulgated under the
Code, as they may be amended from time to time.

A-2. Capital Accounts. A capital account shall be established and maintained for
each Partner in accordance with the requirements of Treasury Regulation
Section 1.704-1(b)(2)(iv). Each Partner’s capital account (a) shall be increased
by (i) the amount of money contributed by such Partner to the C.V., (ii) the
Book Value of property contributed by such Partner to the C.V. (net of the Gross
Liability Value of any Obligations secured by the contributed property that the
C.V. is considered to assume or take subject to under Code Section 752 or would
be considered to have assumed or taken subject to for purposes of Code
Section 752 if such Obligation were a liability for purposes of Code
Section 752), (iii) allocations to such Partner of Profits and any other items
of income or gain allocated to such Partner, and (iv) the Gross Liability Value
of any Obligation assumed (or deemed assumed) by the Partner that would not
otherwise be taken into account under subparagraph (b)(iii) of this Section A-2
and (b) shall be decreased by (i) the amount of money distributed to such
Partner by the C.V., (ii) the Gross Liability Value of any Obligation assumed
(or deemed assumed) by the C.V. that would not otherwise be taken into account
under subparagraph (a)(ii) of this Section A-2, (iii) the Book Value of property
distributed to such Partner by the C.V. (net of the Gross Liability Value of any
Obligations secured by the distributed property that such Partner is considered
to assume or take subject to under Code Section 752 or would be considered to
have assumed or taken subject to for



--------------------------------------------------------------------------------

purposes of Code Section 752 if such Obligation were a liability for purposes of
Code Section 752), and (iv) allocations to such Partner of Losses and any other
items of loss or deduction allocated to such Partner. The Partners agree that
the initial capital account balances of each Partner shall be in the amount as
set forth in Exhibit B. On the transfer of all or part of a Partner’s interest
in the C.V., the capital account of the transferor that is attributable to the
transferred interest in the C.V. shall carry over to the transferee Partner in
accordance with the provisions of Treasury Regulation
Section 1.704-1(b)(2)(iv)(l). For purposes of this Section A-2, in connection
with the contribution or distribution of an interest in an entity that is
disregarded for U.S. federal income tax purposes, liabilities of such entity
shall be treated as secured by the property of that entity. For purposes of
determining each partner’s capital account in connection with an offering of
stock by FINV, the principles set forth in Section 4.4(b) of the Agreement shall
apply. As set forth in Article 4.5(b) of the Agreement, in connection with the
issuance of stock in FINV to an employee or other service provider for services
rendered to or for the benefit of FICV, that section shall apply for the
purposes of maintaining capital accounts.

A-3. Allocations of Profits and Losses. After giving effect to the allocations
under Section A-4.1, Profits and Losses (and to the extent determined by the
Managing Partner to be necessary and appropriate to achieve the resulting
capital account balances described below, any allocable items of gross income,
gain, loss and expense includable in the computation of Profits and Losses) for
each Allocation Period shall be allocated among the Partners during such
Allocation Period, in such a manner as shall cause the capital accounts of the
Partners (as adjusted to reflect all allocations under Section A-4 and all
distributions through the end of such Allocation Period) to equal, as nearly as
possible, (a) the amount such Partners would receive if all assets of the C.V.
on hand at the end of such Allocation Period were sold for cash equal to their
Book Values, all Obligations of the C.V. were satisfied in cash for an amount
equal to their Book Values (limited in the case of non-recourse debt to the Book
Value of the property securing such debt), and all remaining or resulting cash
(including any Retained Distributions) were distributed to the Partners in
accordance with their Percentage Interests minus (b) such Partner’s share of
Minimum Gain and Partner Nonrecourse Debt Minimum Gain, computed immediately
prior to the hypothetical sale of assets, and the amount any such Partner is
treated as obligated to contribute to the C.V., computed immediately after the
hypothetical sale of assets.

A-4. Special Allocations. The following allocations shall be made in the
following order:

(a) Nonrecourse Deductions. Nonrecourse Deductions shall be allocated to the
Partners as determined by the Managing Partner, to the extent permitted by the
Treasury Regulations.

(b) Partner Nonrecourse Deductions Attributable to Partner Nonrecourse Debt.
Partner Nonrecourse Deductions attributable to Partner Nonrecourse Debt shall be
allocated to the Partners bearing the Economic Risk of Loss for such Partner
Nonrecourse Debt as determined under Treasury Regulation Section 1.704-2(b)(4).
If more than one Partner bears the Economic Risk of Loss for such Partner
Nonrecourse Debt, the Partner Nonrecourse Deductions attributable to such
Partner Nonrecourse Debt shall be allocated among the Partners according to the
ratio in which they bear the Economic Risk of Loss. This Section A-4(b) is
intended to comply with the provisions of Treasury Regulation Section 1.704-2(i)
and shall be interpreted consistently therewith.

(c) Partner Minimum Gain Chargeback. Notwithstanding any other provision hereof
to the contrary, if there is a net decrease in Minimum Gain for an Allocation
Period (or if there was a net decrease in Minimum Gain for a prior Allocation
Period and the C.V. did not have sufficient amounts of income and gain during
prior periods to allocate among the Partners under this Section A-4(c)), items
of income and gain shall be allocated to each Partner in an amount equal to such
Partner’s share of the net decrease in such Minimum Gain (as determined pursuant
to Treasury Regulation Section 1.704-2(g)(2)). This Section A-4(c) is intended
to constitute a minimum gain chargeback under Treasury Regulation
Section 1.704-2(f) and shall be interpreted consistently therewith.



--------------------------------------------------------------------------------

(d) Partner Nonrecourse Debt Minimum Gain Chargeback. Notwithstanding any
provision hereof to the contrary except Section A-4(c) (dealing with Minimum
Gain), if there is a net decrease in Partner Nonrecourse Debt Minimum Gain for
an Allocation Period (or if there was a net decrease in Partner Nonrecourse Debt
Minimum Gain for a prior Allocation Period and the C.V. did not have sufficient
amounts of income and gain during prior periods to allocate among the Partners
under this Section A-4(d), items of income and gain shall be allocated to each
Partner in an amount equal to such Partner’s share of the net decrease in
Partner Nonrecourse Debt Minimum Gain (as determined pursuant to Treasury
Regulation Section 1.704-2(i)(4)). This Section A-4(d) is intended to constitute
a partner nonrecourse debt minimum gain chargeback under Treasury Regulation
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.

(e) Notwithstanding any provision hereof to the contrary except Section A-4(a)
and Section A-4(b), no Losses or other items of loss or expense shall be
allocated to any Partner to the extent that such allocation would cause such
Partner to have a deficit balance in its Adjusted Capital Account (or increase
any existing deficit balance in its Adjusted Capital Account) at the end of such
Allocation Period. All Losses and other items of loss and expense in excess of
the limitation set forth in this Section A-4(e) shall be allocated to the
Partners who do not have a deficit balance in their Adjusted Capital Accounts in
proportion to their relative positive Adjusted Capital Accounts but only to the
extent that such Losses and other items of loss and expense do not cause any
such Partner to have a deficit in its Adjusted Capital Account.

(f) Qualified Income Offset. Notwithstanding any provision hereof to the
contrary except Section A-4(c) and Section A-4(d), a Partner who unexpectedly
receives an adjustment, allocation or distribution described in Treasury
Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6) shall be allocated items
of income and gain (consisting of a pro rata portion of each item of income,
including gross income, and gain for the Allocation Period) in an amount and
manner sufficient to eliminate any deficit balance in such Partner’s Adjusted
Capital Account as quickly as possible; provided that an allocation pursuant to
this Section A-4(f) shall be made only if and to the extent that such Partner
would have deficit Adjusted Capital Account balance after all other allocations
provided for in this Exhibit A have been tentatively made as if this Section
A-4(f) were not in this Agreement. This Section A-4(f) is intended to constitute
a qualified income offset under Treasury Regulation Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.

(g) Gross Income Allocation. In the event that any Partner has a deficit balance
in its Adjusted Capital Account at the end of any Allocation Period, such
Partner shall be allocated items of C.V. gross income and gain in the amount of
such deficit as quickly as possible; provided that an allocation pursuant to
this Section A-4(g) shall be made only if and to the extent that such Partner
would have a deficit balance in its capital account after all other allocations
provided for in this Exhibit A have been tentatively made as if Section A-4(f)
and this Section A-4(g) were not in this Exhibit A.

(h) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any C.V. properties pursuant to Code Section 734(b) or Code
Section 743(b) is required pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4) to be taken into
account in determining capital accounts as the result of a distribution to any
Partner in complete liquidation of such Partner’s interest in the C.V., the
amount of such adjustment to capital accounts shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases such basis) and such gain or loss shall be allocated to the
Partners in accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(m)(2)
if such Treasury Regulation Section applies, or to the Partner to whom such
distribution was made if Treasury Regulation Section 1.704-1(b)(2)(iv)(m)(4)
applies.



--------------------------------------------------------------------------------

A-5. Income Tax Allocations.

(a) All items of income, gain, loss and deduction for U.S. federal income tax
purposes shall be allocated in the same manner as the corresponding item is
allocated pursuant to Section 6.01 or Section A-4, except as otherwise provided
in this Section A-4.

(b) In accordance with the principles of Code Section 704(c) and the Treasury
Regulations thereunder (including the Treasury Regulations applying the
principles of Code Section 704(c) to changes in Book Values), income, gain,
deduction and loss with respect to any C.V. property or Obligations having a
Book Value that differs from such property’s adjusted tax basis or adjusted
issue price, respectively, for U.S. federal income tax purposes shall, solely
for U.S. federal income tax purposes, be allocated among the Partners in order
to account for any such difference using the “traditional method with curative
allocations” under Treasury Regulation Section 1.704-3(c) or such other method
or methods as determined by the Managing Partner to be appropriate and in
accordance with the applicable Treasury Regulations.

(c) Any (i) recapture of depreciation or any other item of deduction shall be
allocated, in accordance with Treasury Regulations Sections 1.1245-1(e) and
1.1254-5, to the Partners who received the benefit of such deductions (taking
into account the effect of allocations under Code Section 704(c)), and
(ii) recapture of grants credits shall be allocated to the Partners in
accordance with applicable law.

(d) Tax credits of the C.V. shall be allocated among the Partners as provided in
Treasury Regulation Sections 1.704-1(b)(4)(ii) and 1.704-1(b)(4)(viii).

(e) Allocations pursuant to this Section A-4 are solely for purposes of U.S.
federal, state, and local taxes and, except as otherwise specifically provided,
shall not affect, or in any way be taken into account in computing, any
Partner’s capital account or share of Profits, Losses, other items or
distributions pursuant to any provision of this Exhibit A or the Agreement.

A-6. Other Allocation Rules.

(a) All items of income, gain, loss, deduction and credit allocable to an
interest in the C.V. that may have been Transferred shall be allocated between
the Transferor and the Transferee based on the portion of the Fiscal Year during
which each was recognized as the owner of such interest, without regard to the
results of C.V. operations during any particular portion of that year and
without regard to whether cash distributions were made to the Transferor or the
Transferee during that year; provided, however, that this allocation must be
made in accordance with a method permissible under Code Section 706 and the
Treasury Regulations thereunder.

(b) The Partners’ proportionate shares of the “excess nonrecourse liabilities”
of the C.V., within the meaning of Treasury Regulation Section 1.752-3(a)(3),
shall be allocated to the Partners in any manner determined by the Managing
Partner and permissible under the Treasury Regulations.

(c) The allocations set forth in Sections A-3, A-4, A-5 and the preceding
provisions of this Section A-6 are intended to comply with the Treasury
Regulations. If the Managing Partner determines that a Partner’s capital account
or the allocations to a Partner are not in compliance with the Treasury
Regulations, the Managing Partner is authorized to make any appropriate
adjustments.

A-7. Tax Matters Partner; Section 754 Election; Tax Classification.

(a) Tax Matters Partner. The “Tax Matters Partner” (as such term is defined in
Section 6231(a)(7) of the Code) of the C.V. shall be the General Partner. The
Tax Matters Partner shall use commercially reasonable efforts to comply with the
responsibilities outlined in Sections 6221 through 6233 of the Code (including
the Regulations promulgated thereunder) and shall



--------------------------------------------------------------------------------

have any powers necessary to perform fully in such capacity. In such regard, the
Tax Matters Partner’s authority shall include the authority to (i) prepare and
file all tax returns of the C.V., (ii) make such elections under the Code and
other relevant tax laws in a manner consistent with the provisions of this
Exhibit A as to the treatment of items of C.V. income, gain, loss and deduction,
(iii) determine which items of cash outlay are to be capitalized or treated as
current expenses, (iv) select the method of accounting and bookkeeping
procedures to be used by the C.V., and (v) represent the C.V. before taxing
authorities and courts in tax matters affecting the C.V. and the Partners in
their capacity as such and shall keep the Partners informed of any such
administrative and judicial proceedings. The Tax Matters Partner shall be
entitled to be reimbursed by the C.V. for all costs and expenses incurred by it
in connection with any administrative or judicial proceeding affecting tax
matters of the C.V. and the Partners in their capacity as such and to be
indemnified by the C.V. (solely out of C.V. assets) with respect to any action
brought against it in connection with any judgment in or settlement of any such
proceeding. Any Partner who enters into a settlement agreement with respect to
any C.V. item shall notify the Tax Matters Partner of such settlement agreement
and its terms within 30 days after the date of settlement. This Section A-7(a)
shall survive any termination of this Exhibit A or the C.V.

(b) Section 754 Election. In the event of a transfer of an interest in the C.V.
as permitted pursuant to this Exhibit A or a distribution of property to a
Partner, the Tax Matters Partner shall cause the C.V. to make a timely election
(a “Section 754 Election”) under Section 754 of the Code.

(c) Classification as a Partnership. The parties hereto intend the C.V. be
classified as a Partnership for United States federal income tax purposes
effective as of the date of formation. The General Partner shall not elect to
have the C.V. classified as an association taxable as a corporation for United
States federal income tax purposes pursuant to Regulation section 301.7701-3.
The Tax Matters Partner shall, for and on behalf of the C.V., take all steps as
may be required to maintain the C.V.’s classification as a Partnership for
federal income tax purposes, including affirmatively electing to classify the
C.V. as a Partnership by timely executing and filing Internal Revenue Service
Form 8832 effective as of the date of formation of the C.V. By incorporating
this Exhibit A into the Agreement, each of the parties hereto consents to the
authority of the Tax Matters Partner to make any such election and shall
cooperate in the making of such election (including providing consents and other
authorizations that may be required). The C.V. shall not, with respect to the
partnership interests in the C.V., “participate” (within the meaning of
Regulation section 1.7704-1(d)(1)) in the establishment of an “established
securities market” (within the meaning of Regulation section 1.7704-1(b)) or a
“secondary market or the substantial equivalent thereof” (within the meaning of
Regulation section 1.7704-1(c)) or, in either case, the inclusion of the
partnership interests in the C.V. thereon.



--------------------------------------------------------------------------------

EXHIBIT B

Initial Capital Account Balances

 

FIM     FILP     MH     Total   $ 4,543,000      $ 3,372,985,000      $
1,165,472,000      $ 4,543,000,000   